                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JAY HOWARD,                                           Case No. 17-12724

             Plaintiff,                               Honorable Nancy G. Edmunds
v.
DEARBORN MOTORS 1, LLC,
d/b/a ALL PRO NISSAN OF DEARBORN,

             Defendant.
________________________________________/
                           PARTIAL DEFAULT JUDGMENT

      For the reasons set forth in the Court’s opinion and order entered this date,

      IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Jay Howard’s motion

for default judgment is GRANTED IN PART. Plaintiff is awarded $241,130.00 in

damages and $5,771.88 in attorney’s fees and costs.

      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: March 16, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 16, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           1
